MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 58 
Docket:	   Oxf-16-50	
Argued:	   November	8,	2016	
Decided:	  March	28,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                      ESTATE	OF	REBECCA	L.	MASON	et	al.	
                                     	
                                    v.	
                                     	
                     AMICA	MUTUAL	INSURANCE	COMPANY	
	
	
HUMPHREY,	J.	

      [¶1]	 	 The	 Estates	 of	 Rebecca	 L.	 Mason	 and	 Logan	 Dam	 (the	 Estates)	

appeal	 from	 summary	 judgments	 entered	 by	 the	 Superior	 Court	 (Oxford	

County,	 Clifford,	 J.)	 in	 favor	 of	 Amica	 Mutual	 Insurance	 Company	 (Amica)	 on	

the	Estates’	consolidated	actions	to	reach	and	apply	insurance	money	toward	

the	satisfaction	of	judgments	they	obtained	against	Amica’s	insured.		See	24-A	

M.R.S.	 §	 2904	 (2016).	 	 The	 trial	 court	 concluded	 that	 Amica	 is	 entitled	 to	

judgments	 as	 a	 matter	 of	 law	 on	 the	 Estates’	 complaints	 because	 a	 “regular	

use”	 exclusion	 in	 the	 insured’s	 automobile	 insurance	 policy	 prohibits	 the	

Estates	from	reaching	the	insurance	money.		We	affirm	the	judgments.	
2	

                                              I.		BACKGROUND	

	         [¶2]	 	 Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	

nonprevailing	parties,	the	Estates,	the	summary	judgment	record	reveals	the	

following	 undisputed	 facts.1	 	 See,	 e.g.,	 Estate	 of	 Frost,	 2016 ME 132,	 ¶	 15,	

146 A.3d 118.		On	January	7,	2012,	in	West	Paris,	Rebecca	L.	Mason	and	Logan	

Dam	 were	 passengers	 in	 a	 vehicle	 driven	 by	 Kristina	 I.	 Lowe.	 	 Lowe	

negligently	caused	the	vehicle	to	crash	in	a	single-vehicle	accident,	and	Mason	

and	Dam	died	from	injuries	they	sustained.2			

	         [¶3]		The	vehicle	was	owned	by	Lowe’s	friend,	Dakota	Larson.		Larson’s	

driver’s	license	had	been	suspended	in	November	2011,	and	Lowe	had	agreed	

to	drive	Larson	to	work,	to	school,	and	to	visit	friends.		When	Lowe’s	own	car	

broke	down	on	December	23,	2011,	Larson	authorized	her	to	use	his	car	as	if	

it	was	her	own,	as	long	as	she	continued	to	give	him	rides,	until	her	car	was	

fixed.3	 	 Around	 the	 same	 time	 that	 Lowe’s	 car	 broke	 down,	 Larson	 left	 town	


     1	 	 The	 parties	 do	 not	 dispute	 the	 essential	 historical	 facts;	 however,	 they	 do	 assign	 different	

significance	to	those	facts	in	the	context	of	the	applicable	law.		
   	
   2	 	 We	 have	 previously	 addressed	 two	 appeals	 regarding	 the	 criminal	 charges	 and	 convictions	

that	 arose	 out	 of	 this	 accident.	 	 See	 State	 v.	 Lowe,	 2015 ME 124,	 124 A.3d 156  (affirming	 Lowe’s	
convictions	of	manslaughter	and	aggravated	leaving	the	scene	of	a	motor	vehicle	accident);	State	v.	
Lowe,	2013 ME 92,	81 A.3d 360 (affirming	the	trial	court’s	decision	to	suppress	certain	evidence	in	
the	criminal	proceedings	against	Lowe).	
   	
   3	 	 In	 their	 statement	 of	 material	 facts,	 the	 Estates	 asserted	 that	 Larson	 testified	 during	 a	

deposition	 that	 Lowe	 gave	 him	 rides	 using	 only	 her	 car	 until	 her	 car	 broke	 down.		 Amica	 did	 not	
properly	contradict	that	statement.		See	M.R.	Civ.	P.	56(h)(4).		The	Estates	also	asserted	that	Lowe	
                                                                                                  3	

for	several	days.		He	gave	Lowe	the	only	set	of	keys	to	his	car,	and	Lowe	used	

his	car	for	her	own	purposes	while	he	was	gone.		When	he	returned,	and	until	

the	 accident	 on	 January	 7,	 2012,	 Lowe	 continued	 to	 use	 Larson’s	 car	 to	 give	

him	rides	and	for	her	own	purposes.			

	      [¶4]		Lowe	required	transportation	for	her	full-time	job	and,	while	her	

car	 was	 unavailable,	 she	 did	 not	 have	 access	 to	 any	 vehicle	 other	 than	

Larson’s.		She	used	Larson’s	car	to	drive	to	and	from	work,	to	visit	relatives,	to	

pick	up	friends,	to	go	tanning,	and	to	go	to	the	gym.		She	kept	Larson’s	car	at	

her	family’s	home,	and	she	paid	for	gas	most	of	the	time.	

       [¶5]		When	the	accident	occurred,	Lowe	was	a	resident	at	the	home	of	

her	 mother,	 Melissa	 J.	 Stanley.	 	 Stanley	 had	 a	 personal	 auto	 insurance	 policy	

issued	by	Amica	that	provided	for	$300,000	in	liability	coverage.		The	policy	

excluded	from	coverage	liability	arising	out	of	the	use	of	a	vehicle	“furnished	

for	 the	 regular	 use	 of	 any	 family	 member.”	 	 The	 policy	 defined	 “family	

member”	as	“a	person	related	to	you	by	blood,	marriage,	or	adoption,	who	is	a	

resident	of	your	household.”			




testified	that	until	her	car	broke	down,	she	gave	Larson	rides	using	both	her	car	and	Larson’s	car,	
depending	on	which	was	more	convenient.		Amica	admitted	that	statement.	
4	

	     [¶6]	 	 After	 the	 accident,	 the	 Estates	 brought	 wrongful	 death	 actions	

against	 Lowe,	 and	 the	 parties	 stipulated	 to	 the	 entry	 of	 judgments	 against	

Lowe	in	favor	of	each	of	the	Estates	in	the	amount	of	one	million	dollars.	

	     [¶7]	 	 The	 action	 at	 issue	 in	 this	 appeal	 began	 when,	 in	 July	 2014,	 the	

Estates	 filed	 separate	 reach-and-apply	 actions	 against	 Amica	 in	 the	 Superior	

Court	(Oxford	County)	seeking	to	apply	insurance	money	from	Stanley’s	policy	

to	 the	 judgments	 against	 Lowe.	 	 See	 24-A	 M.R.S.	 §	 2904.	 	 On	 Amica’s	

unopposed	motion,	the	court	(Clifford,	J.)	consolidated	the	cases.		The	Estates	

jointly	 moved	 for	 summary	 judgment	 and	 Amica	 filed	 a	 cross-motion	 for	

summary	 judgment.	 	 In	 a	 written	 order	 dated	 January	 18,	 2016,	 the	 court	

concluded	as	matter	of	law	that	the	“regular	use”	exclusion	in	Stanley’s	policy	

applied	to	preclude	coverage	for	Lowe’s	negligent	use	of	Larson’s	car	and	that,	

therefore,	 the	 Estates	 could	 not	 reach	 and	 apply	 insurance	 money	 from	

Stanley’s	policy	toward	satisfaction	of	the	judgments	against	Lowe.		The	court	

therefore	determined	that	Amica	was	entitled	to	judgments	as	a	matter	of	law	

on	the	Estates’	complaints,	see	M.R.	Civ.	P.	56(c),	granted	Amica’s	motion	for	

summary	 judgment,	 and	 denied	 the	 Estates’	 motion	 for	 summary	 judgment.		

The	Estates	timely	appealed.		
                                                                                              5	

                                      II.		DISCUSSION	

	      [¶8]		The	Estates	contend	that	based	on	the	undisputed	material	facts,	

the	 “regular	 use”	 exclusion	 in	 Stanley’s	 policy	 does	 not	 apply	 to	 preclude	

coverage	 for	 Lowe’s	 negligent	 use	 of	 Larson’s	 vehicle,	 and	 that	 the	 court	

therefore	erred	by	entering	summary	judgments	in	Amica’s	favor.			

       We	 review	 a	 ruling	 on	 cross-motions	 for	 summary	 judgment	
       de	novo,	 considering	 the	 properly	 presented	 evidence	 and	 any	
       reasonable	 inferences	 that	 may	 be	 drawn	 therefrom	 in	 the	 light	
       most	favorable	to	the	nonprevailing	party,	in	order	to	determine	
       whether	there	is	a	genuine	issue	of	material	fact	and	whether	any	
       party	is	entitled	to	a	judgment	as	a	matter	of	law.	
       	
Frost,	2016 ME 132,	¶	15,	146 A.3d 118;	see	M.R.	Civ.	P.	56(c).		“Cross	motions	

for	summary	judgment	neither	alter	the	basic	Rule	56	standard,	nor	warrant	

the	 grant	 of	 summary	 judgment	 per	 se.”	 	 Remmes	 v.	 Mark	 Travel	 Corp.,	

2015 ME 63,	 ¶	 19,	 116 A.3d 466  (quotation	 marks	 omitted).	 	 “When	 the	

material	 facts	 are	 not	 in	 dispute,	 we	 review	 de	 novo	 the	 trial	 court’s	

interpretation	and	application	of	the	relevant	statutes	and	legal	concepts.”		Id.	

	      [¶9]	 	 “The	 interpretation	 of	 an	 insurance	 contract	 exclusion	 and	 its	

applicability	 is	 a	 matter	 of	 law	 reviewed	 de	 novo.”	 	 Pease	 v.	 State	 Farm	 Mut.	

Auto.	 Ins.	 Co.,	 2007 ME 134,	 ¶	 7,	 931 A.2d 1072;	 see	 Allstate	 Ins.	 Co.	 v.	 Gov’t	

Emps.	 Ins.	 Co.,	 263 A.2d 78,	 80	 (Me.	 1970)	 (“[W]hether	 the	 underlying	 facts	

bring	 the	 claim	 within	 the	 [‘regular	 use’]	 policy	 exclusion	 is	 .	 .	 .	 a	 matter	 of	
6	

law.”).	 	 “Exclusions	 and	 exceptions	 in	 insurance	 policies	 are	 disfavored	 and	

are	construed	strictly	against	the	insurer.”		Pease,	2007 ME 134,	¶	7,	931 A.2d
1072 (quotation	marks	omitted).	

	     [¶10]		Stanley’s	policy	excludes	from	coverage	liability	arising	out	of	the	

use	of	a	vehicle	“furnished	for	the	regular	use	of	any	family	member.”		Because	

it	is	undisputed	that	Lowe	is	Stanley’s	“family	member,”	the	sole	issue	in	this	

appeal	 is	 whether	 the	 vehicle	 Lowe	 was	 driving	 when	 the	 accident	 occurred	

was	“furnished	for	[her]	regular	use.”			

	     [¶11]	 	 We	 interpret	 “regular	 use”	 exclusions	 consistent	 with	 their	

“obvious	contractual	purpose,”	which	“is	to	cover	occasional	or	incidental	use	

of	 other	 cars	 without	 the	 payment	 of	 an	 additional	 premium,	 but	 to	 exclude	

the	habitual	use	of	other	cars,	which	would	increase	the	risk	on	the	insurance	

company	without	a	corresponding	increase	in	the	premium.”		Acadia	Ins.	Co.	v.	

Mascis,	 2001 ME 101,	 ¶	 11,	 776 A.2d 617  (emphasis	 omitted)	 (quotation	

marks	omitted).		Stated	another	way,		

       The	general	purpose	and	effect	of	[a	“regular	use”	exclusion]	is	to	
       give	coverage	to	the	insured	while	engaged	in	the	only	infrequent	
       or	 merely	 casual	 use	 of	 an	 automobile	 other	 than	 the	 one	
       described	 in	 the	 policy,	 but	 not	 to	 cover	 him	 against	 personal	
       liability	 with	 respect	 to	 his	 use	 of	 another	 automobile	 which	 he	
       frequently	uses	or	has	the	opportunity	to	do	so.	
       	
Allstate, 263 A.2d	at	82 (first	emphasis	added)	(quotation	marks	omitted).	
                                                                                              7	

	       [¶12]		In	Allstate,	a	Navy	servicemember	“place[d]	his	car	in	the	care	of	

[a]	friend[]”	while	he	was	away	on	duty	for	two	and	a	half	months,	id.	at	79,	in	

order	 to	 protect	 the	 vehicle	 “from	 vandalism	 and	 the	 like,”	 id.	 at	 82.	 	 The	

servicemember	told	the	friend	that	he	could	use	the	car	“as	his	own,”	but	not	if	

he	 had	 been	 drinking	 alcohol.	 	 Id.	 at	 79.	 	 The	 friend’s	 father	 also	 imposed	

restrictions	on	the	use	of	the	car.		Id.	at	80.		The	friend	had	access	to	the	car	for	

“two	or	three	days”	before	he	was	involved	in	an	accident	while	driving	it.		Id.	

	       [¶13]		We	concluded	that	although	the	friend	was	an	insured	under	his	

father’s	policy,	a	“regular	use”	exclusion	in	that	policy	precluded	coverage	for	

liability	arising	out	of	the	friend’s	use	of	the	servicemember’s	car.		Id.	at	80,	83.		

We	 explained	 that	 “regular	 use”	 exclusions	 are	 meant	 to	 prevent	 an	 insured	

from	 receiving	 coverage	 for	 use	 of	 a	 vehicle	 without	 paying	 a	 premium	 for	

that	 coverage,	 and	 that	 “[a]	 use	 may	 be	 a	 ‘regular	 use’	 even	 though	 some	

restrictions	 or	 limitations	 are	 imposed	 on	 the	 use.”	 	 Id.	at	 81;	 see	 id.	 at	 83	

(“Without	 violating	 the	 limitations	 imposed	 .	 .	 .	 there	 was	 opportunity	 for	

substantial	[enhancement]	of	the	risk	under	[the]	policy,	a	risk	for	which	[the	

insurer]	had	not	been	compensated.”).4	


    4		The	United	States	Court	of	Appeals	for	the	First	Circuit	has	noted:	

    	
        [A]	policy	which	would	give	to	an	insured	who	simply	took	out	a	policy	on	a	single	
        owned	car,	coverage	on	any	number	of	cars	not	owned	by	him,	but	furnished	for	his	
8	

	       [¶14]	 	 We	 also	 discussed	 and	 rejected	 the	 “benefit-motive	 theory,”	 the	

notion	 that	 a	 vehicle	 cannot	 be	 considered	 “furnished	 for	 regular	 use”	 if	 the	

arrangement	 primarily	 benefits	 the	 owner	 of	 the	 vehicle.	 	 Id.	 at	 82-83.	 	 We	

held	instead	that	although	the	parties’	motivations	in	making	the	arrangement	

can	 be	 relevant	 to	 the	 analysis,	 the	 fact	 that	 the	 arrangement	 benefits	 the	

owner	 does	 not	 preclude	 application	 of	 a	 “regular	 use”	 exclusion	 where	 the	

use	 otherwise	 qualifies	 as	 “regular.”	 	 Id.	 	 Although	 the	 friend’s	 use	 was	

restricted	 and	 benefited	 the	 servicemember,	 the	 exclusion	 applied	 because	

the	friend	had	“both	the	right	and	the	opportunity”	to	use	the	car	as	his	own,	

and	 “[s]uch	 frequent	 use	 could	 scarcely	 be	 deemed	 so	 casual,	 occasional	 or	

incidental	 as	 to	 satisfy	 the	 purpose	 of	 coverage.”	 	 Id.	 at	 83	 (quotation	 marks	

omitted).	

	       [¶15]	 	 In	 Mascis,	 under	 a	 different	 set	 of	 circumstances,	 we	 concluded	

that	 a	 “regular	 use”	 exclusion	 did	 not	 apply	 to	 preclude	 coverage.	 	 2001 ME
101,	 ¶¶	 2-4,	 10-11,	 776 A.2d 617.	 	 In	 that	 case,	 the	 insured,	 who	 had	 only	 a	

learner’s	permit,	drove	her	boyfriend’s	car	frequently	in	order	to	gain	driving	

        regular	 use,	 just	 as	 if	 he	 owned	 them,	 would	 be	 ruinous	 to	 an	 insurance	 company.		
        Where	 more	 than	 one	 owned	 automobile	 is	 included,	 as	 a	 rule	 the	 insurance	
        premium	 is	 larger.	 	 The	 exclusion	 therefore	 protects	 the	 insurer	 from	 multiple	
        exposure	to	liability	for	which	the	insured	pays	only	one	premium.	
   	
Volpe	v.	Prudential	Prop.	&	Cas.	Ins.	Co.,	802 F.2d 1,	3	(1st	Cir.	1986)	(alterations	omitted)	(citation	
omitted)	 (quotation	 marks	 omitted),	 superseded	 by	 statute	 on	 other	 grounds	 as	 stated	 in	 Town	 of	
Allenstown	v.	Nat.	Cas.	Co.,	36 F.3d 229,	231-32	(1st	Cir.	1994).	
                                                                                                               9	

experience.	 	 Id.	 ¶	3.	 	 Although	 the	 boyfriend	 let	 the	 insured	 “drive	 when	 she	

wanted	 to,”	 and	 she	 drove	 the	 car	 three	 to	 five	 times	 per	 week,	 she	 never	

drove	the	car	without	him,	did	not	have	the	keys,	and	did	not	keep	the	vehicle	

in	her	possession.		Id.	

	       [¶16]	 	 We	 reiterated	 the	 legal	 concepts	 expressed	 in	 Allstate,	

id.	¶¶	10-11,	and	referred	favorably	to	a	list	of	non-exhaustive	factors	that	the	

United	 States	 Court	 of	 Appeals	 for	 the	 Second	 Circuit	 considers	 in	 making	

“regular	use”	determinations,	id.	¶¶	8	n.3,	11.5		We	noted	that	the	insured	“had	

neither	 an	 unrestricted	 right	 nor	 an	 unfettered	 opportunity	 to	 drive	 [the	

boyfriend’s]	vehicle,”	that	her	ability	to	drive	the	vehicle	“was	strictly	limited	

by	 his	 permission	 and	 the	 time	 she	 spent	 with	 him,”	 that	 “[t]he	 vehicle	 was	

not	left	in	her	possession[,	and	that]	she	did	not	own	a	set	of	keys.”		Id.	¶	11.		

We	 concluded	 that	 the	 policyholder,	 the	 insured’s	 mother,	 “could	 not	 have	

reasonably	expected	that	she	would	have	to	pay	additional	premiums	for	[her	

daughter’s]	use	of	[the	boyfriend’s]	vehicle.”		Id.	


    5		Those	factors	are	

    	
       (1)	blanket	permission	to	use	the	car	rather	than	having	to	ask	permission	for	each	
       use;	(2)	availability	of	a	set	of	keys	to	the	car;	(3)	continuous,	steady,	methodical	use	
       as	 opposed	 to	 occasional	 or	 special	 use;	 (4)	 the	 nature	 of	 the	 use	 (e.g.	 use	 for	 all	
       purposes	 rather	 than	 solely	 business	 use);	 and	 (5)	 that	 the	 insured	 would	
       reasonably	have	expected	to	pay	an	extra	premium	to	cover	the	use	of	the	car.	
       	
Amica	Mut.	Ins.	Co.	v.	Franklin,	147 F.3d 238,	242	(2d	Cir.	1998).	
10	

	        [¶17]	 	 Here,	 the	 facts	 are	 more	 similar	 to	 those	 in	 Allstate,	 where	 the	

exclusion	applied,	than	to	those	in	Mascis,	where	the	exclusion	did	not	apply.		

From	 at	 least	 when	 Lowe’s	 car	 broke	 down	 in	 December	 until	 when	 the	

accident	 occurred	 in	 January,	 Lowe	 used	 Larson’s	 car	 as	 though	 it	 was	 her	

own,	 including	 by	 giving	 Larson	 rides.	 	 Lowe	 was	 given	 the	 only	 set	 of	 keys,	

she	 kept	 the	 vehicle	 at	 her	 house,	 and	 she	 paid	 for	 the	 gas	 most	 of	 the	 time.		

There	is	no	evidence	that	she	had	to	ask	permission	to	use	Larson’s	car,	and	

she	 used	 it	 to	 accomplish	 her	 daily	 transportation	 needs—for	 instance,	 to	

travel	to	and	from	work,	to	visit	friends	and	family,	to	go	tanning,	and	to	go	to	

the	gym.			

	        [¶18]	 	 Considering	 together	 all	 of	 the	 facts	 relevant	 to	 Lowe’s	 use	 of	

Larson’s	 vehicle,	 we	 cannot	 conclude	 that	 the	 record	 on	 summary	 judgment	

generates	a	triable	contention	that	Lowe’s	use	was	“occasional	or	incidental,”	

id.	 (quotation	 marks	 omitted),	 or	 “infrequent	 or	 merely	 casual,”	 Allstate,
263 A.2d	at	82 (quotation	marks	omitted).6		This	is	so	even	to	the	extent	that	

Lowe’s	 freedom	 of	 use	 was	 encumbered	 by	 her	 agreement	 to	 give	 Larson	


    6	 	 Although	 the	 Estates	 assert	 that	 the	 “principal	 purpose	 of	 the	 arrangement”	 was	 to	 benefit	

Larson,	 the	 undisputed	 facts	 reveal	 that	 the	 arrangement	 was	 mutually	 beneficial	 because	 it	
provided	for	both	(1)	rides	for	Larson	while	his	license	was	suspended	and	(2)	Lowe’s	sole	means	
of	 transportation	 while	 her	 car	 was	 not	 working.	 	 There	 is	 no	 evidence	 indicating	 that	 either	
purpose	 was	 primary.	 	 Moreover,	 given	 the	 nature	 of	 Lowe’s	 use	 in	 this	 case,	 the	 fact	 that	 the	
arrangement	 benefited	 Larson	 is	 not	 the	 “controlling	 factor	 in	 determining	 ‘regular	 use,’”	 Allstate	
Ins.	Co.	v.	Gov’t	Emps.	Ins.	Co.,	263 A.2d 78,	82	(Me.	1970)	(quotation	marks	omitted).	
                                                                                           11	

rides.	 	 See	 id.	 at	 81	 (“A	 use	 may	 be	 a	 ‘regular	 use’	 even	 though	 some	

restrictions	or	limitations	are	imposed	on	the	use.”).		Here,	as	in	Allstate,	id.	at	

81,	83,	Stanley	could	reasonably	have	expected	to	pay	an	increased	premium	

for	 Lowe’s	 use	 of	 Larson’s	 car	 as	 her	 only	 means	 of	 daily	 transportation.		

Requiring	 Amica	 to	 cover	 such	 use	 would	 alter	 the	 allocation	 of	 risk	

contemplated	in	the	insurance	contract	between	Amica	and	Stanley.		See	id.	

	      [¶19]		Contrary	to	the	Estates’	urging,	we	do	not	consider	the	duration	

of	Lowe’s	use	to	be	determinative	in	this	case.			Although	the	duration	of	use	

may	 be	 a	 factor	 in	 determining	 whether	 a	 “regular	 use”	 exclusion	 applies	 to	

the	 facts	 of	 a	 given	 case,	 id.,	 we	 decline	 to	 hold	 that	 “temporary”	 use	 cannot	

also	 be	 “regular,”	 see,	 e.g.,	 Amica	 Mut.	 Ins.	 Co.	 v.	 Franklin,	 147 F.3d 238,	 242	

(2d	Cir.	 1998)	 (holding	 that	 the	 exclusion	 applied	 where	 the	 insured	 “had	

unrestricted	 use	 of	 the	 car	 .	.	 .	 [for]	 approximately	 two	 weeks,”	 and	 rejecting	

the	trial	court’s	reasoning	that	the	exclusion	could	not	apply	“where	a	car	was	

available	for	a	short	and	predetermined	amount	of	time,	even	if	the	use	during	

that	 period	 is	 unrestricted”	 (quotation	 marks	 omitted)).	 	 Here,	 Lowe	 used	

Larson’s	car	as	if	it	was	her	own	for	at	least	the	two	weeks	between	when	her	

car	broke	down	and	when	the	accident	occurred.		Although	Larson	and	Lowe	

considered	 their	 arrangement	 to	 be	 “temporary,”	 there	 is	 no	 evidence	
12	

suggesting	whether	or	when	Larson’s	driver’s	license	would	be	reinstated	or	

Lowe’s	own	vehicle	would	be	fixed.		See	id.	at	243	(holding	that	the	exclusion	

applied	 where	 “[t]here	 was	 no	 indication	 that	 [the	 insured’s]	 use	 of	 the	 car	

would	end	within	weeks	or	even	months”).		Given	the	other	undisputed	facts	

characterizing	 Lowe’s	 use	 of	 Larson’s	 vehicle	 in	 this	 case,	 the	 fact	 that	 the	

accident	occurred	only	two	weeks	after	Lowe’s	car	broke	down	does	not	alter	

our	 conclusion	 that	 the	 regular	 use	 exclusion	 in	 Stanley’s	 policy	 applies	 to	

preclude	 coverage	 for	 Lowe’s	 use	 of	 Larson’s	 car.	 	 See	 8A	 Lee	 R.	 Russ	 &	

Thomas	F.	Segalla,	Couch	on	Insurance	§	121:71	at	121-95	(3d	ed.	2005)	(“It	is	

the	nature	of	the	use	for	which	the	vehicle	is	intended	and	to	which	it	is	put,	

rather	 than	 the	 actual	 duration	 of	 use,	 which	 is	 significant.”).	 	 We	 therefore	

conclude	that	the	trial	court	did	not	err	when	it	entered	summary	judgments	

in	Amica’s	favor	on	the	Estates’	reach-and-apply	complaints.	

      The	entry	is:	

                    Judgments	affirmed.	
	
	     	      	      	      	      	
                                                                            13	

Steven	D.	Silin,	Esq.,	and	Robert	H.	Furbish,	Esq.	(orally),	Berman	&	Simmons,	
P.A.,	Lewiston,	for	appellant	Estate	of	Rebecca	L.	Mason	
	
Sheldon	J.	Tepler,	Esq.,	Hardy	Wolf	&	Downing,	Lewiston,	for	appellant	Estate	
of	Logan	Dam	
	
Martica	S.	Douglas,	Esq.	(orally),	Douglas,	Denham,	Buccina	&	Ernst,	Portland,	
for	appellee	Amica	Mutual	Insurance	Company	
	
	
Oxford	Superior	Court	docket	numbers	CV-2014-31	and	-32	
FOR	CLERK	REFERENCE	ONLY